DETAILED ACTION
In view of the appeal brief filed on 30 September 2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Matthew Troutman/            Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
Claim 1 is objected to because the final two lines recite “to to said longitudinal axis”. 

Claim Rejections - 35 USC § 102
Claims 1, 10, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101021892B1. For portions of the rejection, please see the annotated fig. 3 below: 

    PNG
    media_image1.png
    494
    425
    media_image1.png
    Greyscale

In regards to claim 1, KR101021892B1 discloses a pipe element (2) having first (at 4b) and second (opposing end) oppositely disposed ends, said pipe element comprising: 
a sidewall (outer surface) surrounding a longitudinal axis and defining a bore (4h), said sidewall having an outer surface; 
a first groove (g) positioned in said outer surface, said first groove extending circumferentially around said bore and positioned proximate to said first end, said first groove being defined by a first plurality of sub-surfaces of said outer surface including: 
a first sub-surface (4d) oriented at an angle with respect to said longitudinal axis and facing away from said first end; 
a second sub-surface (4c) oriented at an angle with respect to said longitudinal axis, said second sub-surface being in spaced relation away from and facing toward said first sub-surface; 
a third sub-surface (4e) contiguous with said first sub-surface, said third sub-surface oriented at a non-zero angle with respect to said longitudinal axis and sloping toward said second sub-surface; and 
a fourth sub-surface (s4) contiguous with said third and second sub surfaces, said fourth sub-surface being oriented at an angle with respect to said longitudinal axis.
In regards to claim 10, KR101021892B1 further discloses aid pipe element further comprising:
a second groove (g; See fig. 13 which shows the same connection mechanism “1” on each end of the pipes 61A, 61B) positioned in said outer surface, said second groove extending circumferentially around said bore and positioned proximate to said second end, said second groove being defined by a second plurality of sub-surfaces of said outer surface including:
a fifth sub-surface (4d) oriented at an angle with respect to said longitudinal axis and facing away from said second end;
a sixth sub-surface (4c) oriented at an angle with respect to said longitudinal axis, Said sixth sub-surface being in spaced relation away from and facing toward said fifth sub-surface;
a seventh sub-surface (4e) contiguous with said fifth sub-surface, said seventh sub-surface oriented at an angle with respect to said longitudinal axis and sloping toward said sixth sub-surface; and 
an eighth sub-surface (S4) contiguous with said seventh and sixth sub surfaces, said eighth sub-surface oriented at an angle with respect to said longitudinal axis.
In regards to claim 20, KR101021892B1 discloses a method of using a coupling (7) having an arcuate projection (8j) engaged with a groove of a pipe element according to claim 1 (see above), said method comprising:
applying a tensile force between said pipe element and said coupling, thereby causing a portion of said arcuate projection to engage said first sub-surface and another portion of said arcuate projection to engage said third sub-surface (shown in fig. 1).
In regards to claim 21, KR101021892B1 discloses a pipe element (2) having an end (4b) and a longitudinal axis, said pipe element comprising:
a circumferential groove (g) adjacent said end, said groove comprising:
a first sub-surface (4d) facing away from said end and oriented perpendicularly to said longitudinal axis;
a second sub-surface (4c) oriented at an angle with respect to said longitudinal axis, said second sub-surface being in spaced relation away from and facing toward said first sub-surface;
a point of maximum depth (at s4) located between said first and second sub- surfaces; and
a third sub-surface (4e) extending between said point of maximum depth and said first sub-surface.
In regards to claim 22, KR101021892B1 further discloses said point of maximum depth is located on a fourth sub-surface (s4) extending between aid third sub-surface and said second sub-surface.

Claim Rejections - 35 USC § 103
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR101021892B1 as applied to claims 1 and 10 above.
In regards to claims 2-9 and 12-18, KR101021892B1 discloses the pipe of claim 1. KR101021892B1 is silent to the angle of the sub-surfaces. 
While KR101021892B1does not expressly disclose the first and fifth sub-surface angle being 89 degrees, the third and seventh sub-surface angle being 10 degrees, the second and sixth sub-surface angle being 50 degrees, and the fourth and eighth sub-surface angle being -5 to 5 degrees; it is known in the art of pipe clamps to change the angle of the surfaces in order to achieve the ideal clamping force, sealing effect, etc. Thus, the sub-surface angles may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify KR101021892B1 to have the first and fifth sub-surface angle be 89 degrees, the third and seventh sub-surface angle be 10 degrees, the second and sixth sub-surface angle be 50 degrees, and the fourth and eighth sub-surface angle be -5 to 5 degrees in order to arrive at a coupling having the ideal required clamping force and sealing effect, as the sub-surface angles may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,550,971 (reference patent). Although
the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-25 of the reference patent. In other words, claims 1-25 of the reference patent fully encompasses the subject matter of claims 1-20. Thus, the invention of claims 1-25 of the reference patent is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are anticipated by claims 1-25 of the reference patent, claims 1-20 are not patentably distinct from claims 1-25, regardless of any additional subject matter presented in claims 1-25.

Allowable Subject Matter
Claim 19 is allowable except for the double patenting rejection set forth above.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        11/03/2022